PER CURIAM:
Appellants attack as unconstitutional the regulations of the City of Macon, Georgia, Police Department limiting the length of hair of male police officers and prohibiting long sideburns, mous-taches and beards. The district court, relying on Stradley v. Andersen, 8 Cir. 1973, 478 F.2d 188, upheld the regulations. We agree with the rationale of Stradley and affirm. See Yarbrough v. City of Jacksonville, M.D.Fla., 1973, 363 F.Supp. 1176, aff’d per curiam without opinion, 5 Cir. 1974, 504 F.2d 759.
Affirmed.